DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byer (2004/0055496).
In reference to claim 10, Byer discloses an ammunition cartridge comprising: 
a cylindrical cartridge body comprising a substantially straight sidewall defining a cartridge cavity extending longitudinally from a first end of the cartridge body to a second end of the cartridge body, the second end defining an opening (figure 2, cartridge body 13+15+17; Byer discloses that the cartridge body may be a cylindrical, straight walled cartridge body in paragraph 78, i.e., the portions 13 and 15, in figure 2, would extend straight down vertically from portion 17, such that the cartridge body is cylindrical and 
a primer located at the first end of the cartridge body (figure 2, element 19); 
a propellant received in the cartridge cavity (figure 2, element 40); 
a sabot at least partially received in the cartridge cavity of the cartridge body and comprising a sabot body having a first sabot end and a second sabot end opposite the first sabot end, the sabot body comprising a base portion and a substantially cylindrical sabot sidewall portion extending forwardly from the base portion toward the second sabot end and at least partially 13defining a sabot cavity configured to receive a projectile therein, the projectile comprising a projectile body having a rear end and a front end, and a length approximately equal to or less than the sabot sidewall portion (figure 2, sabot 20, projectile 30); 
wherein the projectile is received in the sabot cavity such that the second sabot end extends beyond the front end of the projectile sufficient to form a space between the tip of the projectile and a primer of a preceding ammunition cartridge (figures 2 and 20), and
wherein the sabot cavity at the second sabot end has a reduced diameter relative to the substantially cylindrical sidewall portion (figure 2, the cylindrical sidewall portion is defined by sidewall 42, from which arms 46 extend upwardly to define the sabot cavity, said sabot cavity is clearly shown to have a reduced diameter relative to the sidewall portion, i.e., no portion of the sabot cavity has a greater inner diameter than the inner diameter defined by the 
In reference to claim 11, Byer discloses the claimed invention (figure 2).
In reference to claim 12, Byer discloses the claimed invention (figure 2, see element 21).
In reference to claim 13, Byer discloses the claimed invention (figure 2, element 47).

In reference to claim 15, Byer discloses the claimed invention (figures 1-3, separation areas 49).
In reference to claim 17, Byer discloses the claimed invention (figure 2, element 47).
In reference to claim 18, Byer discloses the claimed invention (figures 2 and 17, plurality of portions = arms 46; the cartridge of Byer is structurally identical to that which is claimed, and is intended to be fired from a rifled barrel which imparts a centrifugal force upon the sabot/projectile; identical structures are inherently capable of identical functions).
In reference to claims 19-20, Byer discloses the claimed invention, as set forth above in the reference to claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Byer in view of Feldmann (GB 2321950 A).
In reference to claims 1, 7, and 16 Byer discloses the claimed invention, as set forth above in the reference to claim 10, except for (1) wherein the primer projects at least partially into the cartridge cavity and (2) wherein the first end of the sabot defines a recess, as claimed. 
Regarding (1), Feldmann teaches that it is known to provide a cartridge, similar to the cartridge of Byer, with a primer that is received within the base of the cartridge and projects at least partially into the cartridge cavity. Further, a person of ordinary skill in the art would be apprised of the fact that extending the primer into the cartridge chamber serves to promote a complete burn of the propellant in the cartridge chamber. Thus, it would have been obvious to a person of ordinary skill in the art to provide the cartridge of Byer with a primer that is received within the base of the cartridge and projects at least partially into the cartridge cavity, in order to promote a complete burn of the propellant in the cartridge chamber.
Regarding (2), Feldmann teaches that it is known to form the first end of a sabot, similar to the sabot of Byer, with a sealing portion having a recess configured as 
In reference to claims 2-6, 8, and 9, Byer in view of Feldmann makes obvious the claimed invention, as set forth above in the references to claims 10-15, 17, and 18.
Further in reference to claim 7, Byer in view of Feldman makes obvious the claimed invention since the recess, taught by Feldman, as set forth, possesses a geometry and central location at the first end of the sabot body that is clearly capable of focusing a blast from the ignition of the propellant in a manner identical to Applicant’s.

Response to Arguments
Applicant's arguments filed June 16, 2021, have been fully considered but they are not persuasive. Specifically, Applicant argues that Byer fails to disclose the limitation reading:
“wherein the sabot cavity at the second sabot end has a reduced diameter relative to the substantially cylindrical sidewall portion, the sabot cavity at the second sabot end conforming to at least a portion of the front end of the projectile, thereby resulting in a higher mass section relative to the substantially cylindrical sidewall portion, the higher mass section being configured to generate a centrifugal opening force to promote separation of the sabot from the projectile after the sabot and the projectile exit a barrel of a firearm.”

“Byer discloses…wherein the sabot cavity at the second sabot end has a reduced diameter relative to the substantially cylindrical sidewall portion (figure 2, the cylindrical sidewall portion is defined by sidewall 42, from which arms 46 extend upwardly to define the sabot cavity, said sabot cavity is clearly shown to have a reduced diameter relative to the sidewall portion, i.e., no portion of the sabot cavity has a greater inner diameter than the inner diameter defined by the sidewall portion; figure 17 shows an alternative geometry for arms 46, which define the sabot cavity, and clearly shows that the sabot cavity at the second sabot end has a reduced diameter relative to the cylindrical sidewall portion, in the same manner as figure 2), the sabot cavity at the second sabot end conforming to at least a portion of the front end of the projectile (figure 17, element 47; paragraph 63, lines 3-8), thereby resulting in a higher mass section relative to the substantially cylindrical sidewall portion (figures 2 and 17, esp. 17, the cross-sectional mass of the sabot at any location intersecting the sabot cavity is higher than the cross-sectional mass at any location of the sidewall portion, since the arms 46 are thicker than the sidewall 42), the higher mass section being configured to generate a centrifugal opening force to promote separation of the sabot from the projectile after the sabot and the projectile exit a barrel of a firearm (the cartridge of Byer is structurally identical to that which is claimed, and is intended to be fired from a rifled barrel which imparts a centrifugal force upon the sabot/projectile; identical structures are inherently capable of identical functions)” (emphasis added).

Thus, the examiner asserts that Byer discloses each and every limitation of claim 10. The ammunition cartridge disclosed by Byer is structurally identical to that which is claimed, and thus, is inherently capable of functioning in a manner identical to the claimed ammunition cartridge.

Applicant further argues that is would not be obvious to modify the sabot of Byer to include a recess as taught by Feldman. Applicant argues that a person of ordinary skill in the art would not have had a reasonable expectation of success in carrying the proposed modification. Applicant states that modifying Byer to include a recess, as taught by Feldman, would necessarily require that material be removed from the first end of the sabot of Byer. Further, Applicant asserts that removing material from the first end of the sabot of Byer would compromise the strength of the sabot, and thus, a reasonable expectation of success would not be met. The examiner respectfully disagrees with Applicant’s analysis.
Feldman makes clear that a sabot having a sealing portion at its first end, wherein said sealing portion has a recess formed in the first end, is perfectly capable of withstanding the ignition of the propellant contained in the cartridge (figures 1 and 3, the sabot being the combination of elements 3, 5, and 6, where element 6 is the sealing portion; page 8, lines 8-12). Further, Feldman clearly teaches that the sealing portion is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641